DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 04/12/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/09/2021 and 10/07/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 04/12/2021 as modified by the amendment filed on xxx.
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,127,576 has been reviewed and has been placed in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,127,576.
17/227,980: Claim 1. A method comprising: 
US Pat. 10,127,576: Claim 1. A method comprising: 
17/227,980: Claim 1. determining, by a service provider server, one or more likelihoods of a user associated with a user account to be interested in one or more categories of goods or services based on a first set of browser navigation and selection events executed by the user associated with the user account; 
US Pat. 10,127,576: Claim 1. determining, at the service provider server and using the pattern identifying module, one or more likelihoods of the user to be interested in one or more categories of goods or services based on the determined one or more user browser patterns and the determined one or more purchase patterns; and 
17/227,980: Claim 1. receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account; 
US Pat. 10,127,576: Claim 1. receiving, by a service provider server and over a network, information associated with browsing navigation events and browsing selection events made by a user on a user device reported by a browsing module of a user interface application, the browsing navigation events and the browsing selection events including browsing navigation events and browsing selection events associated with social network sites and merchant sites; receiving, by the service provider server, information associated with purchase events made by the user on the user device; determining, at the service provider server and using a pattern identifying module, one or more user browser patterns based on the browsing navigation events and the browsing selection events; 
17/227,980: Claim 1. adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services; and 
US Pat. 10,127,576: Claim 1. determining, at the service provider server and using the pattern identifying module, one or more likelihoods of the user to be interested in one or more categories of goods or services based on the determined one or more user browser patterns and the determined one or more purchase patterns; and 
US Pat. 10,127,576: ([Col. 2:15-35 – real time adjustments] Systems and methods, in accordance with embodiments of the present disclosure, are adapted to identify purchase patterns of a user over a network including identifying user selection patterns and user navigation patterns. In one aspect, identified navigation, selection, and/or purchase patterns may be utilized to identify the mood and/or persona identity of a user. For example, if a user's mood is philanthropic, the user may be in a mood to donate, and the user may not be in the mood to gamble. Therefore, marketing messages may be generated and/or adjusted to meet and/or anticipate the user's mood at a particular time during network navigation including online shopping. In another aspect, navigation models, marketing messages, identity systems, etc. related to the user may be enhanced to match the mood of the user in real time. As such, navigational behavior and purchase history of the user may be utilized to model the mood and personality traits of the user to provide a seamless experience during online navigation. [Col. 14:8-35 – real time adjustments] In one aspect, the service provider 180 may monitor and track webpages visited, webpages viewed, content or webpages visited and/or viewed, content of searches conducted by the user, frequency of searches, movements, and/or behavior conducted by the user. In another aspect, the mood of the user may be determined based on the identity persona of the user and/or personality type of the user. In another aspect, the mood of the user in real time may be adjusted based on navigation behavior during a certain period of time to provide deviations and/or variations in marketing to the user. In another aspect, mood may be determined based on the type of music the user is listening to and/or interested within a particular interval of time. The mood of the user may be determined in any number of suitable ways, in any number of suitable algorithms. For example, if a user has been reading about a disaster, such as an earthquake, hurricane, etc., the user may be in a mood for giving or more prone to charity. If a user has just purchased one or more high-priced items or made a purchase totaling a high dollar amount, the user may be in a mood to do more shopping. In another example, if the use is searching for and/or purchasing religious items, the user's mood may be more spiritual and more prone to purchasing spiritual items or donating to religious organizations. If a user is searching for deals and/or using coupons, the user may be in the mood to find good deals and less apt to spend money on full price or costly items.) 
17/227,980: Claim 1. providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods.
US Pat. 10,127,576: Claim 1. providing, by the service provider server, content to the user on the user device based on the determined one or more likelihoods.
The remaining independent claims contain features similar to that of claim 1 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for identifying purchase patterns and marketing based on user mood.
Claim 1 recites [a] method comprising: determining, by a service provider server, one or more likelihoods of a user associated with a user account to be interested in one or more categories of goods or services based on a first set of browser navigation and selection events executed by the user associated with the user account; receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account; adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services; and providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-8 recite a method and, therefore, are directed to the statutory class of a process. Claims 9-14 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising:

No additional elements are positively claimed.
determining, by a service provider server, one or more likelihoods of a user associated with a user account to be interested in one or more categories of goods or services based on a first set of browser navigation and selection events executed by the user associated with the user account; 

This limitation includes the step of determining, by a service provider server, one or more likelihoods of a user associated with a user account to be interested in one or more categories of goods or services based on a first set of browser navigation and selection events executed by the user associated with the user account. 
But for the server, this limitation is directed to determining the likelihood of a user being interested in something (e.g., an observation or determination based upon known information) in order to facilitate the identifying purchase patterns and marketing based on user mood which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by a service provider server, one or more likelihoods…
receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account; 

This limitation includes the step of receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account. 
But for the server, this limitation is directed to communicating (e.g., receiving and transmitting) known information in order to facilitate the identifying purchase patterns and marketing based on user mood which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
receiving, by the service provider server, a second set of browser navigation and selection events…
adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services; and 
This limitation includes the step of adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services. 
No additional elements are positively claimed.
This limitation is directed to determining and/or adjusting the likelihood of a user being interested in something (e.g., an observation or determination based upon known information) in order to facilitate the identifying purchase patterns and marketing based on user mood which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods.

This limitation includes the step of providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods. 
But for the server, this limitation is directed to communicating (e.g., receiving and transmitting) known information in order to facilitate the identifying purchase patterns and marketing based on user mood which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
providing, by the service provider server, content to the user…


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and processing known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and process data. Applicant’s Specification (PGPub. 2021/0233111 [0077]) refers to a general purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed server merely communicates and processes known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 9 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-8, 10-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims determining a likelihood, adjusting a likelihood, and communicating (receiving and providing) known informaiton. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from identifying purchase patterns and marketing based on user mood. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a.	Determining the scope and contents of the prior art;
b.	Ascertaining the differences between the prior art and the claims in issue;
c.	Resolving the level of ordinary skill in the pertinent art; and
d.	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over: McCarthy et al. 2005/0288954; in view of Ma et al. 2006/0280364.
Claim 1. McCarthy et al. 2005/0288954 teaches A method comprising: determining, by a service provider server, one or more likelihoods of a user associated with a user account (McCarthy et al. 2005/0288954 [0125 – likelihood of leading to a decision to buy or select; 0200 –likelihood of making an order] [0200] Indicator sources include H for individual history, Ps for psychological compatibility, B for behavioral "motivators," and E for emotional motivators C is for Cognitive G is for gesture recognition, that are combined as a weighted collection of factors called the Escore. Escore is used to indicate the affinity of a viewer for materials that have been shown and can be an indication of the likelihood of making an order for material or purchasing goods software (computer programs, photographs greeting cards, literature, or reading materials), H individual history included at website, previous web pages viewed link source, number of times viewed, number of links or layers entered, where on hierarchies present context (state 1 introductory viewing 2 information gathering or 3 end stage loading shopping basket) in the pre-buying stages), past purchases made, and stated viewer preferences personal profiles or commonly assigned profiles built using demographics of like consumers of the particular product if no profile is available.) to be interested in one or more categories of goods or services (McCarthy et al. 2005/0288954 [0095 – categories of interest] Opt-in e-mail: Opt-in e-mail is e-mail containing information or advertising that users explicitly request (opt) to receive. Typically, a web site invites its visitors to fill out forms identifying subject or product categories that interest them and about which they are willing to receive e-mail from anyone who might send it. The web site sells the names (with explicit or implicit permission from their visitors) to a company that specializes in collecting mailing lists that represent different interests. Whenever the mailing list company sells its lists to advertisers, the web site is paid a small amount for each name that it generated for the list. Opt-in e-mail usually starts with a statement that tells you that you have previously agreed to receive such messages.) based on a first set of browser navigation and selection events executed by the user associated with the user account (McCarthy et al. 2005/0288954 [0232 – buying history indicators including purchase data and browsing data] Key buying history indicators (kept by website) include: total amount of purchases, total amount returned or cancelled, average number of items per order, days since last order-recency, current back order dollars, purchasing cycle stage (1st first ad viewing, 2nd probing for configuration or sizing and detailed price information, to shopping done choosing shipping and 3rd payment method, and post sale delivery return which is first ad viewing), number of times ad is viewed, status active customer old or new (noted by first purchase date), number of purchases in recent 6 months, average frequency of visits per month, average frequency of buys per month, last purchase date, total net profit, total sales revenue, product categories purchased, total gross profit, purchase type (first, repeat, multi-repeat), returned dollars. These data points are analyzed in combination with Biodata (physiologic signals and gesture data) via a neural network to obtain select the best media choice in terms of content, mood and theme rather than content alone. Monitoring Physiologic signals may provide some reporting means to the advertisers for evaluation of ad campaigns showing the effects of ads on consumers even before viewer sales decisions have occurred.); receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account (McCarthy et al. 2005/0288954 [0232] Key buying history indicators (kept by website) include: total amount of purchases, total amount returned or cancelled, average number of items per order, days since last order-recency, current back order dollars, purchasing cycle stage (1st first ad viewing, 2nd probing for configuration or sizing and detailed price information, to shopping done choosing shipping and 3rd payment method, and post sale delivery return which is first ad viewing), number of times ad is viewed, status active customer old or new (noted by first purchase date), number of purchases in recent 6 months, average frequency of visits per month, average frequency of buys per month, last purchase date, total net profit, total sales revenue, product categories purchased, total gross profit, purchase type (first, repeat, multi-repeat), returned dollars. These data points are analyzed in combination with Biodata (physiologic signals and gesture data) via a neural network to obtain select the best media choice in terms of content, mood and theme rather than content alone. Monitoring Physiologic signals may provide some reporting means to the advertisers for evaluation of ad campaigns showing the effects of ads on consumers even before viewer sales decisions have occurred.); adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services (McCarthy et al. 2005/0288954 [0011 - a travel site, permits the web site media provider to specifically configure the site to match the interests, travel tastes (outlined by booking queries for travel at specific times to specific destinations), spending habits and credit card buying behavior (history) of the consumer] In the arena of online sales a repeated visit to a website, for example a travel site, permits the web site media provider to specifically configure the site to match the interests, travel tastes (outlined by booking queries for travel at specific times to specific destinations), spending habits and credit card buying behavior (history) of the consumer. Observation of behaviors during web browsing and the resultant click through to a buy or abandonment of the web page allows implicit inferences to be made concerning the buyer's motivation and potentially selecting the customized view best suited to the consumer and even predicting future buying choices. For example identifying the interests and automatically sending particular marketing messages through web ads or email can make the visit more accommodating to the consumer visitor. Assuming a consistent behavior pattern exists, the web site may offer a quick response tailored to the individual desires. The site that responds becomes a sticky site that is revisited and more information is accumulated at each visit making each successive visit potentially more user friendly. [0125] Guided selling is a new type of interactive sales system that goes one step further to refine the computer interaction to a level that approaches the actions of a virtual sales assistant that interacts in a human conversational fashion with the web viewers. U.S. Pat. No. 6,070,149 to Tavor, et al. discloses virtual sales personnel that enable users over a network or over the WWW to interact with an interactive sales representative system for providing sales guidance. The system offers the user products, services, or ideas (the "products") according to parameters collected from the user. The system guides the customer to retrieve the desired products. If the system does not have a product matched to the customer requirements, preferably it will operate a mechanism for suggesting alternatives that are the closest to the customer requirements and for suggesting alternatives that have the greater likelihood of leading to a decision to buy or select. SAS mentions the guided selling technology as applied to customer websites and cites the need for fewer live sales support personnel.); and providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods (McCarthy et al. 2005/0288954 [0027 - the website delivers highly-accurate product recommendations, personally relevant content, and targeted promotions for each individual Web visitor] The dynamic nature of web interfaces presents big challenges. Some web-based media types are interactive and send new output to the user interface in discrete blocks, in response to user input or messages from the web server; others (such as animated graphics) continuously change their output without requiring any external stimulus. Moreover, the appearance of a web page is determined by the browser and modified by options set on the user's browser (e.g. a user can instruct the browser not to display graphics nor do WAP Wireless Application Protocol connected internet devices such as two way pagers and internet ready cell phones which have no high pixel density graphics display). Personalized interfaces mean that different users may interact with the web page differently on quite different user interfaces but the website delivers highly-accurate product recommendations, personally relevant content, and targeted promotions for each individual Web visitor.).
McCarthy et al. 2005/0288954 may not expressly disclose the “adjusting … one or more likelihoods of the user … to be interested” features, however, Ma et al. 2006/0280364 teaches these features (Ma et al. 2006/0280364 [0005 - training module to track user interaction with the portable device and adjust future determination of likelihood of user interest accordingly] In accordance with the present invention, an automatic image cropping system is for use with a portable device having an image capture mechanism and a limited resource for storing or transmitting captured information. The system includes a region of interest suggestion engine defining plural image region candidates by performing image segmentation on an image stored in digital form. The engine also determines if an image region candidate is likely to be more or less interesting to a user than another image region candidate. The engine further selects an image region candidate determined as likely to be of most interest to the user. In some embodiments, the engine further possesses a training module to track user interaction with the portable device and adjust future determination of likelihood of user interest accordingly.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified McCarthy et al. 2005/0288954 to include the adjusting … one or more likelihoods of the user … to be interested features as taught by Ma et al. 2006/0280364. One of ordinary skill in the art would have been motivated to do so in order to best determine the likelihood of success of one campaign over another which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 9. A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account; adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services; and providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods.
Claim 9, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Claim 15. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account; adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services; and providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 3, 10, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over: McCarthy et al. 2005/0288954; in view of Ma et al. 2006/0280364; in further view of Aggarwal et al. 2001/0049623.
Claim 2. The method of claim 1, McCarthy et al. 2005/0288954 may not expressly disclose the following features, however, Aggarwal et al. 2001/0049623 teaches these features wherein the first set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a previous browsing session (Aggarwal et al. 2001/0049623 [0061 – first, second, and third inputs wherein the inputs are browsing and purchasing/buying behaviors; generated data includes product characterizations from previous browsing/purchasing on-line sessions specific to that customer] At step 502, a first input is received by the system which comprises all of the previously generated clusters or peer groups. Next at step 505, A second and third input, e.g., a second input buying behavior and a third input browsing behavior, are received by the process where the second input is defined as comprising product characterizations generated in a current on-line buying/browsing session. The product characterizations can be generated as specified in FIG. 3. Preferably, the generation is in real time while a customer browses/purchases products at a current on-line session. The third input, product characterizations are similar to the second input, but the product characterizations are retrieved from historical, archived data stored in main memory 14. The generated data includes product characterizations from previous browsing/purchasing on-line sessions specific to that customer. At step 510, a customer characterization is generated for that customer. Preferably, the customer characterization is constructed utilizing the first input and clusters in conjunction with either or both the second and third inputs. When both the second and third inputs are utilized they are combined by weighted concatenation. The weighted concatenation is derived by multiplying the frequency of each word from the first and second inputs by an appropriate weight. Taking the example given above for concatenation of the CD, wherein characterization A: heavy (1), metal (1), SONY (2); and characterization B: SONY (1) Music (3), if the concatenation A is multiplied by 2, and concatenation B is multiplied by 3, the weighted concatenation is the sum of that product, yielding: heavy (2), metal (2), SONY (7), and Music (9). The weights correspond to the relative importance of the buying and browsing behavior, respectively.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified McCarthy et al. 2005/0288954 to include the previous browsing session features as taught by Aggarwal et al. 2001/0049623. One of ordinary skill in the art would have been motivated to do so in order to utilize past known information for future campaigns which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 3. The method of claim 1, McCarthy et al. 2005/0288954 may not expressly disclose the following features, however, Aggarwal et al. 2001/0049623 teaches wherein the second set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a current browsing session (Aggarwal et al. 2001/0049623 [0061 - real time while a customer browses/purchases products at a current on-line session] At step 502, a first input is received by the system which comprises all of the previously generated clusters or peer groups. Next at step 505, A second and third input, e.g., a second input buying behavior and a third input browsing behavior, are received by the process where the second input is defined as comprising product characterizations generated in a current on-line buying/browsing session. The product characterizations can be generated as specified in FIG. 3. Preferably, the generation is in real time while a customer browses/purchases products at a current on-line session. The third input, product characterizations are similar to the second input, but the product characterizations are retrieved from historical, archived data stored in main memory 14. The generated data includes product characterizations from previous browsing/purchasing on-line sessions specific to that customer. At step 510, a customer characterization is generated for that customer. Preferably, the customer characterization is constructed utilizing the first input and clusters in conjunction with either or both the second and third inputs. When both the second and third inputs are utilized they are combined by weighted concatenation. The weighted concatenation is derived by multiplying the frequency of each word from the first and second inputs by an appropriate weight. Taking the example given above for concatenation of the CD, wherein characterization A: heavy (1), metal (1), SONY (2); and characterization B: SONY (1) Music (3), if the concatenation A is multiplied by 2, and concatenation B is multiplied by 3, the weighted concatenation is the sum of that product, yielding: heavy (2), metal (2), SONY (7), and Music (9). The weights correspond to the relative importance of the buying and browsing behavior, respectively.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified McCarthy et al. 2005/0288954 to include the current browsing session features as taught by Aggarwal et al. 2001/0049623. One of ordinary skill in the art would have been motivated to do so in order to utilize current, real-time information for campaigns which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 10. The system of claim 9, wherein the first set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a previous browsing session, and wherein the second set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a current browsing session.
Claim 10, has similar limitations as of Claim(s) 2 and 3, therefore it is REJECTED under the same rationale as Claim(s) 2 and 3. 
Claim 16. The non-transitory machine-readable medium of claim 15, wherein the first set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a previous browsing session, and wherein the second set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a current browsing session.
Claim 16, has similar limitations as of Claim(s) 2 and 3, therefore it is REJECTED under the same rationale as Claim(s) 2 and 3. 

Claims 4, 5, 11, 12, 17, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over: McCarthy et al. 2005/0288954; in view of Ma et al. 2006/0280364.
Claim 4. McCarthy et al. 2005/0288954 further teaches The method of claim 1, wherein the provided content comprises a recommendation of one or more goods or services from the one or more categories corresponding to the adjusted one or more likelihoods (McCarthy et al. 2005/0288954 [0022 - directs visitors to personally relevant content and products they are likely to purchase… delivering highly-accurate product recommendations, personally relevant content and targeted promotions for each individual] Broadvision and Macromedia LikeMinds Personalization Server and Vignette encourage visitors to become repeat customers by offering a Web site that interacts with visitors individually and in real time, and quickly directs visitors to personally relevant content and products they are likely to purchase. The software is added to an existing web server or to a distributed server environment where media content is controlled by the LikeMinds Server. Macromedia LikeMinds enables you to meet these challenges by delivering highly-accurate product recommendations, personally relevant content and targeted promotions for each individual Web visitor. The Macromedia's Like Minds system requires hardware platform, web server and database software. Typical systems include a Wintel ("Windows and Intel") Platform Windows NT.RTM. Server 4.0, Dual Pentium.RTM. processor, 1 GB RAM, 1 GB Hard Disk real time or a Sun Platforms Solaris 2.6, 2.7, Dual UltraSPARC-II, 1 GB RAM, 1 GB Hard Disk a Web Server such as Microsoft Internet Information Server (Active Server Pages), Netscape Enterprise Server (Live Wire), Any JSP-compliant Web server, or Any CGI-compliant Web server with Other Interfaces including COM, C, C++, Java and a Database Server Oracle 8 and 8i (native), SQL Server 7.0. ).
Aggarwal et al. 2001/0049623 [0040] At step 210, text descriptions associated with each product at the e-commerce site are converted into product characterizations. For purposes of the present disclosure, product characterizations are text characterizations which have been filtered to remove extraneous terminology (i.e. common language). The process of converting text descriptions into product characterizations generally includes selecting those words contained within the text description of each product offered at the e-commerce site which prove to be valuable indicators of customer behavior. For example, at a site at which movies or CDS are recommended, some examples of words with high inference power could be "action", "romance", "mystery", "drama", etc. This is because these words are highly indicative of customer behavior, and are likely to have considerable skew in their distribution across the different customers. The steps associated with creating product characterizations will be discussed in further detail below in connection with FIG. 3.
Claim 5. McCarthy et al. 2005/0288954 further teaches The method of claim 1, wherein the second set of browser navigation and selection events includes the user selecting items and placing the selected items into a virtual shopping cart (McCarthy et al. 2005/0288954 [0140 - browse and select products … the online shopping cart …] Internet browsers are viewed by consumers and are considered an excellent medium for ads and making "on-line" sales. The problem that consumer viewers often browse and select products but abandon the online shopping cart before a sale is completed.).

Claim 11. The system of claim 9, wherein the provided content comprises a recommendation of one or more goods or services from the one or more categories corresponding to the adjusted one or more likelihoods.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claim 12. The system of claim 9, wherein the second set of browser navigation and selection events includes the user selecting items and placing the selected items into a virtual shopping cart.
Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 
Claim 17. The non-transitory machine-readable medium of claim 15, wherein the provided content comprises a recommendation of one or more goods or services from the one or more categories corresponding to the adjusted one or more likelihoods.
Claim 17, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claim 18. The non-transitory machine-readable medium of claim 15, wherein the second set of browser navigation and selection events includes the user selecting items and placing the selected items into a virtual shopping cart.
Claim 18, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over: McCarthy et al. 2005/0288954; in view of Ma et al. 2006/0280364; in further view of Rothschild et al. 2012/0041830.
Claim 6. The method of claim 5, McCarthy et al. 2005/0288954 may not expressly disclose the following features, however, Rothschild et al. 2012/0041830 teaches wherein the second set of browser navigation and selection events further includes initiating a purchase request (Rothschild et al. 2012/0041830 [0040 – purchase request] In certain embodiments, the STB 215 may output one or more offers and/or other information to a customer that facilitates the receipt of purchase commands for various content, products, and/or services. Additionally, as desired, the STB 215 may be configured to execute any number of applications and/or software modules that facilitate the receipt of a purchase command and/or the communication of a purchase request to the application server. For example, information associated with a PPV event may be presented to or displayed to a customer by an EPG application. Navigation to and selection of the PPV event by a customer may facilitate the receipt of a purchase command from a customer and communication of a purchase request for the PPV event to the application server 205. As another example, an application that facilitates the purchase of a PPV event and/or a broadband service may be launched when a customer navigates to a particular television channel or entry in an electronic program guide. As yet another example, the STB 215 may be configured to display one or more navigable Web pages or other graphical user interfaces ("GUIs") to a customer that facilitate the request of various products and/or services. As another example, an icon or indicator associated with purchasing a product or service may be displayed to a customer along with television content (e.g., a commercial, an infomercial, etc.), and receipt of a suitable user command (e.g., a remote control input, a voice command, etc.) may be configured to launch an application that facilitates the receipt of a purchase command from a customer. The techniques set forth above for receiving a purchase request are provided by way of example only, and it will be appreciated that a wide variety of other techniques may be utilized by a STB 215 to receive a purchase command from a customer.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified McCarthy et al. 2005/0288954 to include the purchase request features as taught by Rothschild et al. 2012/0041830. One of ordinary skill in the art would have been motivated to do so in order to utilize POS and actual purchase request information for campaign design which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 7. The method of claim 6, wherein the purchase request includes user information and merchant information associated with the purchase request, and wherein the adjusting the one or more likelihoods is further based on the user information and the merchant information.
Claims 7, 8, 13, 14, 19, 20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8. The method of claim 1, wherein the second set of browser navigation and selection events includes the user selecting music to be played on a user device, and wherein the one or more likelihoods is adjusted based on a type of the music selected to be played.
Claim 8 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim 13. The system of claim 12, wherein the second set of browser navigation and selection events further includes initiating a purchase request, and wherein the purchase request includes user information and merchant information associated with the purchase request, and wherein the adjusting the one or more likelihoods is further based on the user information and the merchant information.
Claim 13, has similar limitations as of Claim(s) 6 and 7, therefore it is REJECTED under the same rationale as Claim(s) 6 and 7. 

Claim 14. The system of claim 9, wherein the second set of browser navigation and selection events includes the user selecting music to be played on a user device, and wherein the one or more likelihoods is adjusted based on a type of the music selected to be played.
Claim 14, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 



Claim 19. The non-transitory machine-readable medium of claim 18, wherein the second set of browser navigation and selection events further includes initiating a purchase request, and wherein the purchase request includes user information and merchant information associated with the purchase request, and wherein the adjusting the one or more likelihoods is further based on the user information and the merchant information.
Claim 19, has similar limitations as of Claim(s) 6 and 7, therefore it is REJECTED under the same rationale as Claim(s) 6 and 7. 

Claim 20. The non-transitory machine-readable medium of claim 15, wherein the second set of browser navigation and selection events includes the user selecting music to be played on a user device, and wherein the one or more likelihoods is adjusted based on a type of the music selected to be played.
Claim 20, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian et al. 2009/0165023 [Claim 6] 6. The method of claim 5, wherein the defined events includes: a first set of events associated with telephony functions; and a second set of events associated with browsing functions.
John 2008/0300894 [0032] At the step 260, the process 200, of FIG. 2, generates a scoring function based on the model employed at the step 250. Advantageously, the scoring function expresses a relationship between a particular user's behavior relating to a second media, and propensity for interest in an item in a first media. In the present example, the scoring function relates online activities to a likelihood of interest in a selected television program, episode, character, and/or show. For instance, a simple scoring function in the present example includes a mathematical function that sums the number of times a particular user visits a blog related to the television program "24," views pages of "Jack Bauer" and Kiefer Sutherland, a character and actor on the show, and posts online containing similar content. The scoring function is often more complex. For example, some scoring functions include an associated weight with each of these online media type activities, and the product of the weights and frequencies are summed or tabulated in a more complex manner. The weights are often precalculated and preferably are based on strength of relationship to the program. For example, the activities of posting and/or blogging are typically strong indicators of a show watcher, and/or of affinity for the program, episode, character and/or event, which is the subject matter of the post or blog.
D’Angelo et al. 2009/0070219 [0060] These targeting criteria may be a filter to apply to fields of a member profile and/or action log entries associated with a member or other object, and/or may include free form text. Data included in one or more member profiles is compared to the targeting criteria and member profiles including the targeting criteria are selected. Action log entries associated with members is also compared to the targeting criteria and members who have performed actions described by the targeting criteria are selected. Hence, the targeting criteria allows advertisers to identify groups of members that are most likely to purchase a good or service from the advertiser or are likely to be interested in goods or services provided by the advertiser. In an embodiment, the targeting criteria are used by the ad server 380 to generate groups of users matching specific targeting criteria, simplifying subsequent distribution of ads. Thus, the targeting criteria allows advertisers to provide ads that are focused to specific members, increasing the likelihood that members viewing the ads will purchase goods or services from the advertiser.
Higgins et al. 2009/0222302 [0041] The behavioral profiler may be considered as combining known members of the set of {who, what, where, how, when} related to a potential consumption to assess consumer interests, the probability of consumption and, in the case of a purchase, the location in a buying timeline. In a typical evaluation, a known user is a prospect who would consume, influenced by socially related persons who would advocate consumption. A product, brand, or service is what the consumer would prospectively consume, as well as marketing messages for the BPS. The best advocate, marketing message, or product depends in part on where the consumer is, both in terms of physical location of the user or request, as well as in terms of network location, such as the current web page, domain, network, or service provider, and includes device specifics such as display device, communication device, and so on. The behavioral profiler 103 estimates how the purchase is to be made, as well as how best to approach the consumer. The behavioral profiler 103 also analyzes browsing requests to estimate when the purchase is to be made in an estimated user-modified product-buying cycle. By monitoring various browsing and other online activities of the user in behavioral profiler 103 and adaptively modifying behavioral database 108, future consumption habits of the consumer may be predicted, particularly as the consumer approaches a major purchase. Results from the behavioral profiler 103 are stored in database 108.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682